Title: From Benjamin Franklin to Jan Ingenhousz, 16 May 1783
From: Franklin, Benjamin
To: Ingenhousz, Jan


          
            Dear Friend,
            Passy, May 16. 1783
          
          I have before me your three Favours of Feby. 26, April 4. & 29. the last delivered to me yesterday by Mr.
            Robertson to whom I shall show the Respect due to your Recommendation. I am asham’d of being so long in Arrear in my
            Correspondence with you, but I have too much Business. I will now endeavour to answer
            your Letters, & hope I may be able to do it without Interruption.
          I never receiv’d the Letter you mention, wherein you ask’d my Leave to dedicate your
            Book to me. I should immediately have
            given my Consent, esteeming it a great honour to be so remembred by you, & handed
            down to Posterity as having your Friendship. The Cast of your Profile came safe to
              hand, and gives me Pleasure as I think
            it very like.— Pray what is the Composition?
          My Journey to Italy and thence to Vienna, is yet an Uncertainty. I thank you however
            for your kind Advice respecting the Conduct of it.
          I have long since been tired of the Acquaintance and Correspondence of Mr. V. Having but a small Remnant left of Life, I cannot afford to attend to his endless Discourse
            & numerous long Letters, and Visionary Projects. He wants to be employ’d in our
            affairs, but he manages his own so badly that one can have but little Confidence in his
            Prudence. I pity him however, tho’ I see no possible means of serving him.
          I thank you for your friendly Congratulations on the Peace and Cautions respecting our
            future Conduct; they are good & Wise.
          Mr. Wharton’s Treatment of you gives me pain. He never writes to me. I forget whether I
            have already sent you the Extract of his Letter to Dr. Bancroft, so I enclose a
              Copy. I enclose also part of a
            Philadelphia Newspaper, by which you will see that your Name & Writings are already
            known in our Country. With regard to your Property in the Public Funds, I have no doubt
            of its being secure, according to the Value it had when it was plac’d there. But I can
            say nothing as to the Particulars of its Situation or Amount; Mr. Williams can better
            inform you. I have requested him to do it.
          It is long since I have seen M. le Begue. He is much in the Country. I have heard
            nothing of the Printing of your Book.
          Your Experiment of burning the Wire has been made here with the greatest Success. My
            Grandson had it try’d at Mr. Charles’s Lecture, where it gave great Satisfaction, and was much
            admired.
          I have not yet found Leisure to explain the Fireplace, but hope for it, when I am quit
            of my present Station.
          
          I have been, as you know, so little in America for these last 25 Years, that I am
            unqualified to answer the Request of M. Veinbrenner concerning the Names & Solidity
            of Houses there. A new Set of Merchants
            have grown up into Business, of whom I know nothing; and the Circumstances of the old
            ones whom I formerly knew, may have been much altered by Time or by the War. It is
            besides an invidious & dangerous Thing for me, to give such a distinguishing List,
            if I were able to do it. My best Advice to your commercial People, is to send over a
            discreet, intelligent Person with Instructions to travel thro’ the Country, observe the
            Nature of the Commerce, find out what of your Commodities are wanted there, and in what
            Quantities & Proportions; & what of the Produce of the Country can be purchased
            to make advantageous Returns. Such a Man on the Spot may obtain better Informations of
            Characters than I can possibly give, and may make the Connections desired with those
            that he finds to merit Confidence. If your People should think fit to take this Step, I
            will give Letters of Recommendation introductory of the Person, and which may be useful
            to their Design. Please to acquaint M.
            Veinbrenner of this, presenting my Respects. I have already given such Letters at the
            Ambassador’s Request, to a Person employ’d to make Collections of Natural History in
            America for the Emperor’s Museum & Botanic Garden. I have had a Number of Applications from Persons
            at Ostend, Trieste &c. solliciting to be appointed Consuls for America: But till the
              Trade is commenced, there can be no occasion for
            Consuls; and no such Magistrates can be nominated by either Government in the Dominions
            of the other, till such a Proceeding is authoriz’d by a Treaty of Commerce. I have
            receiv’d no Intimation except from you, that a Proposition for such a Treaty would be
            acceptable to his Imperial Majesty; I shall however venture to propose it to the
            Ambassador, when I request his forwarding to you this Letter. The Commodities you
            mention as Productions of the Emperor’s Dominions are all wanted in America, and will
            sell there to Advantage.
          I will send you another Piece of the Soap you mention, when I can have a good Opportunity. I now send
            you one of the Medals I have caused to be struct here, which has the good Luck to be
            much approved.
          I am glad you have made the Experiments you mention, and with Success. You will find that the holes
            are not made by the Impulse of the Fluid moving in certain Directions, but by
            Circumstances of Explosion of Parts of the matter; and I still think my Explanation of
            the Holes in the Vane probable, viz. that it was the Explosion of Tin against Parts of
            the Copper Plate, that were almost in a State of Fusion, and therefore easily burst
            thro’, either on one Side or the other as it happened. The Bursting of the 12 Bottles
            all at once, I take to be owing to small Bubbles in the Substance of the Glass, or
            Grains of Sand, into which a Quantity of the Electric Fluid
            had been forc’d & compress’d while the Bottles were charging; and when the Pressure
            was suddenly taken off by discharging the Bottles, that confin’d Portion by its elastic
            Force expanding caused the Breach. My Reasons for thinking that the Charge did not pass
            by those Holes you will find in a former Letter; and I think you will always find that the
            Coating within & without is forced both ways by the Explosion of those Bubbles.—
          With regard to the Statuary you mention, I hardly think it can be worth his while at present to go to America in Expectation
            of being employ’d there. Private Persons are not rich enough to encourage sufficiently
            the fine Arts; and therefore our Geniuses all go to Europe. In England at present the
            best History-Painter, West; the best Portrait-Painter, Copely; and the best
            Landscape-Painter, Taylor at Bath, are all Americans. And the Public being burthen’d by its War-Debts,
            will certainly think of paying them, before it goes into the Expence of Marble
            Monuments. He might indeed as you hint be easily paid in Land, but Land will produce him
            nothing without Labour; and he and his Workmen must subsist while they fashion their
            Figures. After a few Years, such an Artist may find Employment; and possibly we may
            discover a white Marble a little easier to work than that we have at present, which tho’
            it bears a fine Polish, is reckon’d too hard.
          I have already spoke to Mr: Le Roy about taking Care of the Edition of your Work, which
            he very kindly & readily promis’d if you should have Occasion.—
          I will send your Note to Dr. Bancroft & engage him if I can to write to you. But he confesses himself extreamly
            indolent and averse to writing; and I am not sure I shall
            prevail with him. Mr. Williams writes a few Lines which I enclose.
          I thank you for your good Counsel respecting Physic, I continue well, & live on without it; and
            while I do live I shall ever be with great & sincere Esteem, My dear Friend, Yours
            most affectionately
          
            B Franklin
            Dr. Ingenhauss.
          
         
          Addressed: A Monsieur / Monsieur Ingenhausz / à Vienne.
        